DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, and 23-25 are pending. Claims 1, 12, and 14 are independent and are amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments- 35 USC § 103
Applicant's arguments filed March 1, 2021, have been fully considered, the examiner’s reply is the following:
Applicant argues that “Chapman teaches using new information, such as actual measurement values, in order to re-calibrate a performance model to generate a new model that is available for re-planning a drilling plan for remaining sections of a well. Chapman fails to disclose or suggest: extending a simulation during a drilling operation, based on the actual measurement value matching the predicted measurement value, to generate a simulated state of a drillstring during the drilling operation, wherein the simulated state of the drillstring is monitored in the extended simulation; and detecting, during the drilling operation, a hazardous condition of the drilling operation based on the monitored simulated state of the drillstring, as recited by amended claim 1.” Response at 11. This argument is based on a narrow reading of the teachings of Chapman. See Response at 10-11. The remaining arguments for the dependent claims are based on the alleged deficiencies of the teachings of Chapman not being cured by the subsequent art. See Response at 13-15. 
The examiner respectfully disagrees with this narrow reading of Chapman and finds that Chapman teaches and suggests the claimed limitations. Chapman is not so limited as to only teach creating a calibrated model that is then unused during drilling operations. Chapman teaches that real-time outputs and predicted outputs (i.e., simulated performance that is Id. Contrary to applicants arguments this does not suggest that the original simulation has been terminated and is still mismatched. Rather, this shows that the simulation is continuing to be run and checked to insure that it continues to be as accurate as possible. This is construed as teaching that the simulation is extended. Chapman also discloses that real-time drilling data is collected during drilling operations, not just for calibrating the model but to monitor the drilling rig state and make drilling system adjustments in real time based on the drilling model. (Chapman [0094]). Thus, Chapman teaches and suggests to one of ordinary skill in the art to continue (i.e., extend) the simulation/model to monitor and detect issues (i.e., hazardous or other conditions) that real time adjustments during the drilling operation may improve. Id. The rejection is maintained and additional disclosure, teachings and explanation are set forth below in the 35 USC 103 rejection of the independent claims to address the amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-14, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0152005 (“Chapman”) in view of US 5,159,577 (“Twist”), further in view of US 2014/0182934 (“Samuel”). 
Regarding claims 1 and 14, Chapman teaches:
A method for managing drilling operations (Chapman: Abstract) comprising: 
calibrating a drilling model using collected drilling data (Chapman: Fig. 9, Model 901, para [0086], “FIG. 9 shows a schematic diagram depicting modeling drilling operation in real time. The drilling model (901) may be the same as the drilling model (700) of FIG. 7”; para [0085], “The scenario based drilling analysis method allows for improvements that enable dynamic re-planning by calibrating a drilling model in real time. As an illustrative example consider the performance of a rotary steerable BHA. The performance in terms of ability to change trajectory and ROP depends upon the RSS tool, the trajectory, the formation characteristics, the drill bit type and wear state, and the drilling parameters (e.g., weight-on-bit, RPM (rotation per minute), etc). During the well design stage, a performance model for the RSS BHA may be used. This model may initially be calibrated with data from offset wells and analog wells while assumptions may be made regarding factors such as expected lithology in the planned well”);
executing, during a drilling operation, a simulation of the drilling model to generate a predicted measurement value for a drilling property (Chapman: Fig. 9; para [0087], “Real-time outputs (904) such as bit wear, bit life, efficiency, etc. as well as predicted tool performance (907) may be generated from these real-time inputs based on functionalities configured in the drilling model (901). The predicted performance may include performance indicators such as hook load, inclination, azimuth, flow rate, build rate, turn rate, tool face angle, power setting, bit pressure drop, jet impact force, bias time, weight on bit, downhole weight on bit, surface RPM, bit RPM, drilling torque, off bottom torque, downhole torque, standpipe pressure, etc”);
obtaining, during the drilling operation and from a drillstring, an actual measurement value for the drilling property (Chapman: Fig. 9; para [0087], “actual measured performance (907)” claim 2, “measured drilling performance”);
comparing the actual measurement value to the predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907); 
determining that the actual measurement value matches the predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907; para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above. In one embodiment, the adjusted plan may be generated automatically in real time based on functionalities configured in the drilling model (901)”; clearly if the actual measurement matches the predicted measurement, there would be no adjustment/recalibration);
without recalibrating the model, again executing the simulation of the drilling model to generate a second predicted measurement value (Chapman: para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above. In one embodiment, the adjusted plan may be generated automatically in real time based on functionalities configured in the drilling model (901)”; clearly if the actual measurement matches the predicted measurement, there would be no adjustment/recalibration);
obtaining a second actual measurement value model (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906); and
comparing the second actual measurement value with a second predicted measurement value model (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
determining that the second actual measurement value does not match the second predicted measurement value model (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
in response to determining that the second actual measurement value does not match the second predicted measurement value, recalibrating the drilling model (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
extending the simulation during the drilling operation, based on the actual measurement value matching the predicted measurement value, to generate a simulated state of the drillstring during the drilling operation, the simulated state of the drillstring being monitored in the extended simulation (Chapman: Fig. 9, para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above”; [0088] “Because the drilling model may use detailed performance models supplemented with real-time data it may also be configured to produce detailed progress reports complete with an explanation of current performance and new predictions for future activity in the well bore. These reports will be based on the engineering models and data, accordingly, reduce subjectivity and ambiguity. The end result will be an improved understanding of the current well situation and more accurate predictions of future progress.” EN: This teaches that the model/simulation is continuing or being extended into the drilling operations and used for current and predicted operations progress. [0091] “FIG. 10 shows a flow chart of a method, including blocks 1001-1010, for modeling a drilling operation in an oilfield. The method may be performed using, for example, the drilling model (700) of FIG. 7 for a drilling operation of FIG. 5.1.”; [0094] “Accordingly, the drilling activities may be performed according to the optimal drilling plan (1005). Real-time drilling data may be collected during the drilling for inputting into the drilling model (1006). As a result, predicted performance indicators may be generated by the drilling model for comparison with the actual measured performance to adjust the drilling model in real time (1007). The drilling system may then be adjusted based on the adjusted drilling model in real time (1008). During the drilling stage, rig states may be determined based on a rig state detector (1009). The drilling tool performance may be analyzed in conjunction with the predicted performance indicators to be correlated with the rig states to automatically generate a drill sheet with detailed information (1010).” EN: Thus, Chapman teaches and suggests to one of ordinary skill in the art to continue (i.e., extend) the simulation/model to monitor and detect issues (i.e., hazardous or other conditions) that real time adjustments during the drilling operation may improve.);
detecting, during the drilling operation, a hazardous condition of the drilling operation based on the monitored simulated state of the drillstring (Chapman: para [0025], “FIG. 9 shows a schematic diagram depicting modeling drilling operation in real time”; para [0084], “the scenarios are presented as contexts to allow the user to model specific cases for a particular tubular run. For example, in a BHA run, it may be interesting to know what the hook load and stress are in the drill string when tripping out at time TD”; [0094] “Accordingly, the drilling activities may be performed according to the optimal drilling plan (1005). Real-time drilling data may be collected during the drilling for inputting into the drilling model (1006). As a result, predicted performance indicators may be generated by the drilling model for comparison with the actual measured performance to adjust the drilling model in real time (1007). The drilling system may then be adjusted based on the adjusted drilling model in real time (1008).” EN: If the model is performing accurately no adjustment is made but the drilling system may still be adjusted based on the model.); and

determining that a predetermined time for a comparison between actual and predicted measurement values has not expired;
presenting a notification based on the condition during the drilling operation.

Twist does teach:
determining that a predetermined time for a comparison between actual and predicted measurement values has not expired (Twist: col. 8, lines 56-67, “The MWD sensor data is collected for a predetermined time by a 16 bit counter -timer within the electronics package 30, the data latched or stored in computer 32, and the counter reset after the preset sample time has elapsed. The counts may be stored in the memory of the computer 32 and later input into a surface computer for analysis when the tool 10 is returned to the surface. The data collection times are kept short, and less than half of the rotational period of the drill string in the borehole, in order to properly resolve the motion of the tool in the borehole. In practice, the more sample times per complete revolution of the MWD tool, the better the time variation of the sensor signal is mapped out as a function of time”; col. 5, lines 8-31, “This data analysis may be accomplished by data comparison to standard or model data which reflects known rotary motion characteristics. Signature analysis of the transformed data may thus enable a driller to determine that significant whirling is occurring, and to minimize or eliminate this undesirable characteristic by altering weight-on-bit or rotational speed, and/or by activating one or more downhole adjustable centralizers. The elimination or significant reduction of whirling enhances drilling operations, increases the useful life of the bottomhole assembly by reducing mechanical stresses, and minimizes signal error. Since whirling may occur briefly as the bit penetrates a new and relatively thin formation, data detection and analysis technique of the present invention occurs in real time (or close to real time), so that the driller may rapidly respond to changing downhole characteristics”; if the measurement data are collecting for a predetermined time with a timer and the comparison to model data is done close to real-time as the sensor data is collected, then the comparison is taking place before the timer expires);
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman (directed to drilling simulations) with Twist (directed to a predetermined time for comparison) and arrived at drilling simulations with a predetermined time for comparison. One of ordinary skill in the art would have been (Twist: col. 1). 

Chapman and Twist does not explicitly disclose but Samuel does teach:
presenting a notification based on the condition during the drilling operation (Samuel: para [0024], “When the downhole operational parameter data surpasses or otherwise breaches one or more predetermined limits of operation, the computerized system may be configured to alert an operator or user to the operational anomaly and, in response, one or more corrective command signals may be sent to the BHA 100 in order to alter the downhole operational conditions to bring the operational parameters back into a safe or efficient operating range.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman and Twist (directed to drilling simulations) with Samuel (directed to detecting drill string vibration and presenting notifications) and arrived at simulating drilling to detect drill string vibrations and present notifications.  One of ordinary skill in the art would have been motivated to make such a combination in order for “managing the hydraulic flowrate of drilling fluid through the reamer and the drill bit” because “when efficiently managed, drilling efficiency increases, thereby increasing rate of penetration into the subterranean formation” (Samuel: para [0008]).

Regarding claim 2, Chapman, Twist and Samuel teach:
The method of claim 1, wherein detecting the condition comprises detecting vibration of the drillstring based on the simulated state of the drilling operation (Samuel: para [0019], “vibration at or near the drill bit 102 … vibration at or near the reamer 104”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman and Twist (directed to drilling (Samuel: para [0008]).

Regarding claim 8, Chapman, Twist and Samuel teach:
The method of claim 1, further comprising: determining, during the drilling operation, a bit reamer load balancing setting, wherein detecting the condition comprises determining that the bit reamer load balancing setting fails to satisfy a predefined threshold of bit reamer load balancing, wherein presenting the notification comprises presenting an alert to rectify the bit reamer load balancing setting and the drilling parameter recommendation to achieve at least the predetermined threshold of bit reamer load balancing (Samuel: para [0047], “During drilling operations, the first and second sensor subs 112a,b may be continuously in communication with each other via the one or more microprocessors 118 (FIG. 1). As a result, adjustments to the hydraulic energy at each of the drill bit 102 and the reamer may be undertaken in real time, or as soon as the first and second sensor subs 112a,b detect an operational parameter (e.g., ratio between WOB and WOR) that surpasses a predetermined operational threshold limit. When such an anomaly is detected, the BHA 100 may be configured to actuate the nozzles 300 of one or both of the cutting tools in order to balance the hydraulic energy at the drill bit 102 and the reamer 104. As a result, the hydraulic energy between the two cutting tools is manipulated so that that hydro-mechanical specific energy is adjusted to have not only an optimized rate of drilling but also an effective hole cleaning condition”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman and Twist (directed to drilling simulations) with Samuel (directed to detecting drill string vibration and presenting notifications) and arrived at simulating drilling to detect drill string vibrations and present notifications.  One of ordinary skill in the art would have been motivated to make such a (Samuel: para [0008]).

Regarding claim 10, Chapman, Twist and Samuel teach:
The method of claim 1, further comprising collecting the drilling data from a plurality of sensors located along the drillstring (Chapman: Fig. 5.1, para [0064], “For example, the BHA (514) may include sensors (508),”). 

Regarding claim 11, Chapman, Twist and Samuel teach:
The method of claim 1, wherein the drilling model is further calibrated with a subsurface model (Chapman: para [0065], “The server and modeling tool (520) may be configured with functionalities to store oilfield data (e.g., historical data, actual data, surface data, subsurface data, equipment data, geological data, geophysical data, target data, anti-target data, etc.) and determine relevant factors for configuring a drilling model and generating a drilling plan.”).


Regarding claim 12, Chapman teaches:
A system for managing drilling operations (Chapman: Abstract) comprising:
a surface unit that: collects an actual measurement value from a drillstring during a drilling operation (Chapman: para [0033], “A surface unit (134) is used to communicate with the drilling tools (106b) and/or offsite operations. The surface unit (134) is capable of communicating with the drilling tools (106b) to send commands to the drilling tools, and to receive data therefrom. The surface unit (134) may be provided with computer facilities for receiving, storing, processing, and/or analyzing data from the oilfield (100). The surface unit (134) collects data generated during the drilling operation and produces data output (135) which may be stored or transmitted. Computer facilities, such as those of the surface unit (134), may be positioned at various locations about the oilfield (100) and/or at remote locations; para [0034], “Sensors (S), such as gauges, may be positioned about the oilfield to collect data relating to various oilfields operations as described previously As shown, the sensor (S) is positioned in one or more locations in the drilling tools and/or at the rig to measure drilling parameters, such as weight on bit, torque on bit, pressures, temperatures, flow rates, compositions, rotary speed and/or other parameters of the oilfield operation. Sensor may also be positioned in one or more locations in the circulating system”), and
and a simulation server that: calibrates a drilling model using collected drilling data (Chapman: Fig. 9, Model 901, para [0086], “FIG. 9 shows a schematic diagram depicting modeling drilling operation in real time. The drilling model (901) may be the same as the drilling model (700) of FIG. 7”; para [0085], “The scenario based drilling analysis method allows for improvements that enable dynamic re-planning by calibrating a drilling model in real time. As an illustrative example consider the performance of a rotary steerable BHA. The performance in terms of ability to change trajectory and ROP depends upon the RSS tool, the trajectory, the formation characteristics, the drill bit type and wear state, and the drilling parameters (e.g., weight-on-bit, RPM (rotation per minute), etc). During the well design stage, a performance model for the RSS BHA may be used. This model may initially be calibrated with data from offset wells and analog wells while assumptions may be made regarding factors such as expected lithology in the planned well”),
executes, during the drilling operation, a simulation on the drilling model to generate a predicted measurement value for a drilling property (Chapman: Fig. 9; para [0087], “Real-time outputs (904) such as bit wear, bit life, efficiency, etc. as well as predicted tool performance (907) may be generated from these real-time inputs based on functionalities configured in the drilling model (901). The predicted performance may include performance indicators such as hook load, inclination, azimuth, flow rate, build rate, turn rate, tool face angle, power setting, bit pressure drop, jet impact force, bias time, weight on bit, downhole weight on bit, surface RPM, bit RPM, drilling torque, off bottom torque, downhole torque, standpipe pressure, etc”),
obtains, during the drilling operation and from the surface unit, the actual measurement value for the drilling property (Chapman: Fig. 9; para [0087], “actual measured performance (907)” claim 2, “measured drilling performance”),
compares the actual measurement value to the predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907);
determines that the actual measurement value matches the predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907; para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above. In one embodiment, the adjusted plan may be generated automatically in real time based on functionalities configured in the drilling model (901)”; clearly if the actual measurement matches the predicted measurement, there would be no adjustment/recalibration);
again executes the simulation of the drilling model to generate a second predicted measurement value, without recalibrating the model between executing and again executing (Chapman: para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above. In one embodiment, the adjusted plan may be generated automatically in real time based on functionalities configured in the drilling model (901)”; clearly if the actual measurement matches the predicted measurement, there would be no adjustment/recalibration);
obtains a second actual measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906); and
compares the second actual measurement value with a second predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
determines that the second actual measurement value does not match the second predicted measurement value (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
in response to determining that the second actual measurement value does not match the second predicted measurement value, recalibrates the drilling model (Chapman: Fig. 9, “Predicted Performance” 907, “Compare” 908, “Measured Performance” 907, “Adjust Model” 906);
extends the simulation during the drilling operation, based on the actual measurement value matching the predicted measurement value, to generate the simulated state of the drillstring during the drilling operation, the simulated state of the drillstring being monitored in the extended simulation (Chapman: Fig. 9, para [0087], “The predicted performance may then be monitored and compared with the actual measured performance (907) to provide adjustment (906) to the model. Accordingly, an adjusted plan (905) may be generated by the drilling model (901) based on the scenario based drilling analysis method described with respect to FIG. 7 above”; [0088] “Because the drilling model may use detailed performance models supplemented with real-time data it may also be configured to produce detailed progress reports complete with an explanation of current performance and new predictions for future activity in the well bore. These reports will be based on the engineering models and data, accordingly, reduce subjectivity and ambiguity. The end result will be an improved understanding of the current well situation and more accurate predictions of future progress.” EN: This teaches that the model/simulation is continuing or being extended into the drilling operations and used for current and predicted operations progress. [0091] “FIG. 10 shows a flow chart of a method, including blocks 1001-1010, for modeling a drilling operation in an oilfield. The method may be performed using, for example, the drilling model (700) of FIG. 7 for a drilling operation of FIG. 5.1.”; [0094] “Accordingly, the drilling activities may be performed according to the optimal drilling plan (1005). Real-time drilling data may be collected during the drilling for inputting into the drilling model (1006). As a result, predicted performance indicators may be generated by the drilling model for comparison with the actual measured performance to adjust the drilling model in real time (1007). The drilling system may then be adjusted based on the adjusted drilling model in real time (1008). During the drilling stage, rig states may be determined based on a rig state detector (1009). The drilling tool performance may be analyzed in conjunction with the predicted performance indicators to be correlated with the rig states to automatically generate a drill sheet with detailed information (1010).” EN: Thus, Chapman teaches and suggests to one of ordinary skill in the art to continue (i.e., extend) the simulation/model to monitor and detect issues (i.e., hazardous or other conditions) that real time adjustments during the drilling operation may improve.), and
detects, during the drilling operation, the condition of the drilling operation based on the monitored simulated state of the drillstring (Chapman: para [0085], “the actual performance of the equipment in the field may not correspond to the modeled (or anticipated) performance. Because performance may depend on factors which may be unknown at the time of planning, the drilling plan may be sub-optimal. The scenario based drilling analysis method allows for improvements that enable dynamic re-planning by calibrating a drilling model in real time. As an illustrative example consider the performance of a rotary steerable BHA. The performance in terms of ability to change trajectory and ROP depends upon the RSS tool, the trajectory, the formation characteristics, the drill bit type and wear state, and the drilling parameters (e.g., weight-on-bit, RPM (rotation per minute), etc). During the well design stage, a performance model for the RSS BHA may be used. This model may initially be calibrated with data from offset wells and analog wells while assumptions may be made regarding factors such as expected lithology in the planned well. As the well is being drilled during the actual drilling stage, information regarding the actual performance, and details of the current lithology may then become available. This new information may be used to re-calibrate the performance model. The new model may then be available for re-planning the remaining sections of the well.” [0094] “Accordingly, the drilling activities may be performed according to the optimal drilling plan (1005). Real-time drilling data may be collected during the drilling for inputting into the drilling model (1006). As a result, predicted performance indicators may be generated by the drilling model for comparison with the actual measured performance to adjust the drilling model in real time (1007). The drilling system may then be adjusted based on the adjusted drilling model in real time (1008).” EN: The adjustments are based on the drilling model (i.e., simulated state of drilling).).

Chapman does not explicitly disclose:
presents a notification based on a hazardous condition detected during the drilling operation, wherein the condition comprises vibration in the drill string, shock in the drill string, buckling of the drill string, stress in the drill string, a location of a neutral point for vibration in the drillstring relative to one or more tools of the drillstring, or a combination thereof; 
determines that a predetermined time for a comparison between actual and predicted measurement values has not expired;
Twist does teach:
determines that a predetermined time for a comparison between actual and predicted measurement values has not expired (Twist: col. 8, lines 56-67, “The MWD sensor data is collected for a predetermined time by a 16 bit counter -timer within the electronics package 30, the data latched or stored in computer 32, and the counter reset after the preset sample time has elapsed. The counts may be stored in the memory of the computer 32 and later input into a surface computer for analysis when the tool 10 is returned to the surface. The data collection times are kept short, and less than half of the rotational period of the drill string in the borehole, in order to properly resolve the motion of the tool in the borehole. In practice, the more sample times per complete revolution of the MWD tool, the better the time variation of the sensor signal is mapped out as a function of time”; col. 5, lines 8-31, “This data analysis may be accomplished by data comparison to standard or model data which reflects known rotary motion characteristics. Signature analysis of the transformed data may thus enable a driller to determine that significant whirling is occurring, and to minimize or eliminate this undesirable characteristic by altering weight-on-bit or rotational speed, and/or by activating one or more downhole adjustable centralizers. The elimination or significant reduction of whirling enhances drilling operations, increases the useful life of the bottomhole assembly by reducing mechanical stresses, and minimizes signal error. Since whirling may occur briefly as the bit penetrates a new and relatively thin formation, data detection and analysis technique of the present invention occurs in real time (or close to real time), so that the driller may rapidly respond to changing downhole characteristics”; if the measurement data are collecting for a predetermined time with a timer and the comparison to model data is done close to real-time as the sensor data is collected, then the comparison is taking place before the timer expires);
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman (directed to drilling simulations) with Twist (directed to a predetermined time for comparison) and arrived at drilling simulations with a predetermined time for comparison. One of ordinary skill in the art would have been motivated to make such a combination in order “to better assist the drilling operator and improve drilling performance” (Twist: col. 1). 

Chapman and Twist does not explicitly disclose but Samuel does teach:
presents a notification (Samuel: para [0024], “When the downhole operational parameter data surpasses or otherwise breaches one or more predetermined limits of operation, the computerized system may be configured to alert an operator or user to the operational anomaly and, in response, one or more corrective command signals may be sent to the BHA 100 in order to alter the downhole operational conditions to bring the operational parameters back into a safe or efficient operating range.”) based on a hazardous condition detected during the drilling operation, wherein the condition comprises vibration in the drill string (Samuel: para [0019], “vibration at or near the drill bit 102 … vibration at or near the reamer 104”), shock in the drill string, buckling of the drill string, stress in the drill string, a location of a neutral point for vibration in the drillstring relative to one or more tools of the drillstring, OR a combination thereof; 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman and Twist (directed to drilling simulations) with Samuel (directed to detecting drill string vibration and presenting notifications) and arrived at simulating drilling to detect drill string vibrations and present notifications.  One of ordinary skill in the art would have been motivated to make such a combination in order for “managing the hydraulic flowrate of drilling fluid through the reamer and the drill bit” because “when efficiently managed, drilling efficiency increases, thereby increasing rate of penetration into the subterranean formation” (Samuel: para [0008]).

Regarding claim 13, Chapman, Twist and Samuel teach:
The system of claim 12, further comprising: the drillstring comprising a plurality of sensors for acquiring the actual measurement value, the drillstring for drilling a wellbore (Chapman: para [0064], “For example, the BHA (514) may include sensors (508),”).

Regarding claim 19, Chapman, Twist and Samuel teach:
The non-transitory computer readable medium of claim 14, further comprising computer readable program code for: determining, during the drilling operation, a bit reamer load balancing setting, wherein detecting the condition comprises determining that the bit reamer load balancing setting fails to satisfy a predefined threshold of bit reamer load balancing, wherein presenting the notification comprises presenting an alert to rectify the bit reamer load balancing setting and a drilling parameter recommendation to achieve the optimal load balancing (Samuel: para [0047], “During drilling operations, the first and second sensor subs 112a,b may be continuously in communication with each other via the one or more microprocessors 118 (FIG. 1). As a result, adjustments to the hydraulic energy at each of the drill bit 102 and the reamer may be undertaken in real time, or as soon as the first and second sensor subs 112a,b detect an operational parameter (e.g., ratio between WOB and WOR) that surpasses a predetermined operational threshold limit. When such an anomaly is detected, the BHA 100 may be configured to actuate the nozzles 300 of one or both of the cutting tools in order to balance the hydraulic energy at the drill bit 102 and the reamer 104. As a result, the hydraulic energy between the two cutting tools is manipulated so that that hydro-mechanical specific energy is adjusted to have not only an optimized rate of drilling but also an effective hole cleaning condition”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman and Twist (directed to drilling simulations) with Samuel (directed to detecting drill string vibration and presenting notifications) and arrived at simulating drilling to detect drill string vibrations and present notifications.  One of ordinary skill in the art would have been motivated to make such a combination in order for “managing the hydraulic flowrate of drilling fluid through the reamer and the drill bit” because “when efficiently managed, drilling efficiency increases, thereby increasing rate of penetration into the subterranean formation” (Samuel: para [0008]).

Regarding claim 23, Chapman, Twist and Samuel teach:
The method    of claim 1, wherein the condition comprises vibration in the drill string (Samuel: para [0019], “vibration at or near the drill bit 102 … vibration at or near the reamer 104”), shock in the drill string, buckling of the drill string, stress in the drill string, a location of a neutral point for vibration in the drillstring relative to one or more tools of the drillstring, or a combination thereof.

(Samuel: para [0008]).

Regarding claim 24, Chapman, Twist and Samuel teach:
The method of claim 1, further comprising determining that the predetermined time for comparison has expired, and in response: 

measuring a real-time rock parameter for a real-time drillstring position (it is unclear what a ‘rock parameter’ would be, as the disclosure does not describe ‘rock parameters’; Chapman: para [0008], “… formation parameters or other variables of the oilfield. The monitored data is often used to make decisions at various locations of the oilfield at various times. Data collected by these sensors may be further analyzed and processed. Data may be collected and used for current or future operations.”); 

measuring a real-time drilling parameter for the real-time drillstring position (Chapman: para [0034], “Sensors (S), such as gauges, may be positioned about the oilfield to collect data relating to various oilfields operations as described previously As shown, the sensor (S) is positioned in one or more locations in the drilling tools and/or at the rig to measure drilling parameters, such as weight on bit, torque on bit, pressures, temperatures, flow rates, compositions, rotary speed and/or other parameters of the oilfield operation. Sensor may also be positioned in one or more locations in the circulating system”); 

recalibrating the model based in part on the real-time rock parameter and the real-time drilling parameter (Chapman: para [0085], “The scenario based drilling analysis method allows for improvements that enable dynamic re-planning by calibrating a drilling model in real time. As an illustrative example consider the performance of a rotary steerable BHA. The performance in terms of ability to change trajectory and ROP depends upon the RSS tool, the trajectory, the formation characteristics, the drill bit type and wear state, and the drilling parameters (e.g., weight-on-bit, RPM (rotation per minute), etc).”). 

Regarding claim 25, Chapman, Twist and Samuel teach:
The method of claim 1, wherein the predetermined time is set based on chronological duration (Twist: col. 8, lines 56-67, “The MWD sensor data is collected for a predetermined time by a 16 bit counter -timer within the electronics package 30, the data latched or stored in computer 32, and the counter reset after the preset sample time has elapsed. The counts may be stored in the memory of the computer 32 and later input into a surface computer for analysis when the tool 10 is returned to the surface. The data collection times are kept short, and less than half of the rotational period of the drill string in the borehole, in order to properly resolve the motion of the tool in the borehole. In practice, the more sample times per complete revolution of the MWD tool, the better the time variation of the sensor signal is mapped out as a function of time”) or displacement of the drillstring.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0152005 (“Chapman”) in view of US 5,159,577 (“Twist”), in view of US 2014/0182934 (“Samuel”), further in view of US 2008/0179094 (“Repin”).
Regarding claim 4, Chapman, Twist and Samuel do not teach but Repin does teach:
The method of claim 1, wherein detecting the condition comprises determining that an actual trajectory of a well bore based on the simulated state of the drilling operation fails to match a planned trajectory, and wherein the method further comprises: selecting a setting to adjust the actual trajectory to match the planned trajectory, wherein presenting the notification comprises presenting the setting (Repin: para [0066], “The drilling plan typically sets forth equipment, pressures, trajectories and/or other parameters that define the drilling process for the wellsite. The drilling operation may then be performed according to the drilling plan. However, as information is gathered, the drilling operation may need to deviate from the drilling plan. Additionally, as drilling or other operations are performed, the subsurface conditions may change. The earth model may also need adjustment as new information is collected”; Fig. 11, “Selectively adjust the drilling operation based on the display”; para [0098], “trajectory management component”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Repin (directed to presenting settings) and arrived at drilling (Repin: paras [0009], [0018]). 

Regarding claim 17, Chapman, Twist and Samuel does not explicitly disclose but Repin does teach:
The non-transitory computer readable medium of claim 14, wherein detecting the condition comprises determining that an actual trajectory of a well bore based on the simulated state of the drilling operation fails to match a planned trajectory, and wherein the non-transitory computer readable medium further comprises computer readable program code for: selecting a setting to adjust the actual trajectory to match the planned trajectory, wherein presenting the notification comprises presenting the setting (Repin: para [0066], “The drilling plan typically sets forth equipment, pressures, trajectories and/or other parameters that define the drilling process for the wellsite. The drilling operation may then be performed according to the drilling plan. However, as information is gathered, the drilling operation may need to deviate from the drilling plan. Additionally, as drilling or other operations are performed, the subsurface conditions may change. The earth model may also need adjustment as new information is collected”; Fig. 11, “Selectively adjust the drilling operation based on the display”; para [0098], “trajectory management component”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Repin (directed to presenting settings) and arrived at drilling simulations with presenting settings. One of ordinary skill in the art would have been motivated to make such a combination in order “to learn more about the formations and the valuable assets contained therein” and for “locating an individual risk event at a specified measured depth or depth interval” (Repin: paras [0009], [0018]). 

Claims 3, 5-7, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0152005 (“Chapman”) in view of US 5,159,577 (“Twist”),  in view of US 2014/0182934 (“Samuel”), further in view US 2011/0186353 (“Turner”).
Regarding claim 3, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The method of claim 1, further comprising: 
determining, during the drilling operation, an optimal setting for a rate of penetration of the drillstring, wherein presenting the notification comprises presenting the optimal setting based on the estimated rate of penetration (Turner: Fig. 15; para [0192], “One method of optimizing drilling efficiency is shown in FIG. 15. In step 900, drilling tests are performed, as discussed above, so as to obtain a data base of ROP versus WOB and drill string and drill bit RPM. In step 902, the software determines the critical speeds of the drill string and then determines whether operation at the WOB and drill string/drill bit RPMs that yielded the highest ROP based on the drilling test data will result in operation at a critical speed. Alternatively, the software can predict the level of vibration at the critical components in the drill string at the WOB and drill string/drill bit RPMs that yielded the highest ROP to determine whether operation at such conditions will result in excessive vibration of the critical components. In any event, if the software predicts vibration problems at the operating conditions that resulted in the highest ROP, it will then check for high vibration at the other operating conditions for which data was obtained in the drilling tests until it determines the operating conditions that will result in the highest ROP without encountering high vibration. The software will then recommend to the operator that the drill string be operated at the WOB and drillstring/drill bit RPMs that are expected to yield the highest ROP without encountering excessive vibration.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed to optimized penetration rate) and arrived at drilling simulations with optimized penetration rate. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling operation, especially operation related to drill string vibration, so as to achieve optimum performance and life from the drill string” (Turner: para [0001]).

Regarding claim 5, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The method of claim 1, wherein detecting the condition comprises determining that a shape of a well bore fails to satisfy a quality threshold, and wherein the method further comprises: selecting a setting to adjust the shape of the well bore to match the quality threshold, wherein presenting the notification comprises presenting the setting (Applicant defines well bore quality as “hole tortuosity/hole microDLS/hole spiraling, and hole size variation” in paragraph [0035 of the publication; Turner: para [0170], “the assumed borehole size used in the model is then decreased and increased within a prescribed permissible range of variation--which range may take into account whether severe washout conditions were expected, in which case the diameter could be double the predicted size--until deviation drops below the threshold amount. If a value of borehole size results in the deviation dropping below the threshold amount, without causing the deviation in another vibration to exceed the threshold amount, then the model is revised to reflect the new borehole size value. If no value of borehole size within the permissible range of variation results in the deviation between the measured and predicted vibration dropping below the threshold amount, the software revises the borehole size used in the model to the value that reduced the deviation the most, but that did not cause the deviation in another vibration level to exceed the threshold amount.”; para [0088], “Software 20, which includes the WellDrill.TM. software and stick-slip software discussed above, as well as software for performing the methods described herein, discussed below, is preferably stored on a non-transitory computer readable medium, such as a CD, and installed into the processor 18 that executes the software so as to perform the methods and functions discussed below. The processor 18 is preferably connected to a display 19, such as a computer display, for providing information to the drill rig operator.”; para [0152], “[0152] In a preferred embodiment of the invention, the software 20 provides recommendations to the drill rig operator for eliminating the cause of lost drilling performance.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed to quality detection) and arrived at drilling simulations with quality detection. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling operation, (Turner: para [0001]).

Regarding claim 6, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The method of claim 1, wherein detecting the condition comprises determining that a collection of drilling data fails to satisfy a quality threshold for a plurality of measurements, and wherein the method further comprises: selecting a setting to adjust the collection of data to satisfy the quality threshold, wherein presenting the notification comprises presenting the setting (Applicant defines well bore quality as “hole tortuosity/hole microDLS/hole spiraling, and hole size variation” in paragraph [0035 of the publication; Turner: para [0170], “the assumed borehole size used in the model is then decreased and increased within a prescribed permissible range of variation--which range may take into account whether severe washout conditions were expected, in which case the diameter could be double the predicted size--until deviation drops below the threshold amount. If a value of borehole size results in the deviation dropping below the threshold amount, without causing the deviation in another vibration to exceed the threshold amount, then the model is revised to reflect the new borehole size value. If no value of borehole size within the permissible range of variation results in the deviation between the measured and predicted vibration dropping below the threshold amount, the software revises the borehole size used in the model to the value that reduced the deviation the most, but that did not cause the deviation in another vibration level to exceed the threshold amount.”; para [0088], “Software 20, which includes the WellDrill.TM. software and stick-slip software discussed above, as well as software for performing the methods described herein, discussed below, is preferably stored on a non-transitory computer readable medium, such as a CD, and installed into the processor 18 that executes the software so as to perform the methods and functions discussed below. The processor 18 is preferably connected to a display 19, such as a computer display, for providing information to the drill rig operator.”; para [0152], “[0152] In a preferred embodiment of the invention, the software 20 provides recommendations to the drill rig operator for eliminating the cause of lost drilling performance.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed to quality detection) and arrived at drilling simulations with quality detection. One of ordinary skill in the art would have been motivated (Turner: para [0001]).

Regarding claim 7, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The method of claim 1, further comprising: calculating an estimated amount of fatigue of a part of the drillstring using the simulated state, wherein detecting the condition comprises comparing the estimated amount of fatigue with a maximal fatigue for the part to obtain a remaining life of the part, and determining that the remaining life fails to satisfy a threshold, wherein presenting the notification comprises presenting an alert to rectify the part (Turner: para [0179], “the software uses the following equation, preferably based on testing at three strain levels--normal, high and severe, to determine the impact of vibration on fatigue life”; para [0185], “Since temperature also adversely affects fatigue life, the software takes the measured temperature, sensed by a temperature sensor in the Vibration Monitoring Module, into account in predicting life.”; para [0151], “the most likely cause of lost drilling performance--is displayed to the operator in step 218 so that he can take remedial action. For example, if the analysis indicated that the most likely cause of lost performance was a worn drill bit, the operator could schedule a replacement of the drill bit”; para [0187], “Consequently, according to the current invention, a memory device that stores the value of the remaining fatigue life, such as a microchip, can be incorporated into each critical drill string component, such as device 47 incorporated into Vibration Memory Module.TM. 46 as indicated in FIG. 4. When the component is removed from the well, the software will retrieve the previously stored information on remaining life, update the information based on the operation in the current well, and download the updated information into the memory storage device.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed to fatigue life notification) and arrived at drilling simulations with fatigue life notification. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling (Turner: para [0001]).

Regarding claim 15, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The non-transitory computer readable medium of claim 14, wherein detecting the condition comprises detecting vibration of the drillstring based on the simulated state of the drilling operation (Turner: para [0195], “excessive vibration at a critical component. If it does not, the software will advise the operator to operate at 40 k WOB and 300 RPM. Thereafter, each time a new set of sensor data was obtained (or a new section of drill pipe added) the software will (i) revise the model if the predicted vibration at the accelerometer locations does not agree with the measured vibration and (ii) determine whether the vibration is excessive, for example, by using the revised model to determine the vibration at the critical components by extrapolating the measured vibration”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed to fatigue life notification) and arrived at drilling simulations with fatigue life notification. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling operation, especially operation related to drill string vibration, so as to achieve optimum performance and life from the drill string” (Turner: para [0001]).

Regarding claim 16, Chapman, Twist and Samuel does not explicitly disclose, but Turner does teach:
The non-transitory computer readable medium of claim 14, further comprising computer readable program code for: determining, during the drilling operation, an optimal setting for a rate of penetration of the drillstring, wherein detecting the condition comprises determining that an estimated rate of penetration fails to match an actual rate of penetration, wherein presenting the notification comprises presenting the optimal setting for an improved rate of penetration (Turner: Fig. 15; para [0192], “One method of optimizing drilling efficiency is shown in FIG. 15. In step 900, drilling tests are performed, as discussed above, so as to obtain a data base of ROP versus WOB and drill string and drill bit RPM. In step 902, the software determines the critical speeds of the drill string and then determines whether operation at the WOB and drill string/drill bit RPMs that yielded the highest ROP based on the drilling test data will result in operation at a critical speed. Alternatively, the software can predict the level of vibration at the critical components in the drill string at the WOB and drill string/drill bit RPMs that yielded the highest ROP to determine whether operation at such conditions will result in excessive vibration of the critical components. In any event, if the software predicts vibration problems at the operating conditions that resulted in the highest ROP, it will then check for high vibration at the other operating conditions for which data was obtained in the drilling tests until it determines the operating conditions that will result in the highest ROP without encountering high vibration. The software will then recommend to the operator that the drill string be operated at the WOB and drillstring/drill bit RPMs that are expected to yield the highest ROP without encountering excessive vibration”; para [0088], “Software 20, which includes the WellDrill.TM. software and stick-slip software discussed above, as well as software for performing the methods described herein, discussed below, is preferably stored on a non-transitory computer readable medium, such as a CD, and installed into the processor 18 that executes the software so as to perform the methods and functions discussed below. The processor 18 is preferably connected to a display 19, such as a computer display, for providing information to the drill rig operator.”; para [0152], “[0152] In a preferred embodiment of the invention, the software 20 provides recommendations to the drill rig operator for eliminating the cause of lost drilling performance.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed improved penetration) and arrived at drilling simulations with improved penetration. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling operation, especially operation related to drill string vibration, so as to achieve optimum performance and life from the drill string” (Turner: para [0001]).


The non-transitory computer readable medium of claim 14, wherein detecting the condition comprises determining that a collection of drilling data fails to satisfy a quality threshold for a plurality of measurements, and wherein the non-transitory computer readable medium further comprises computer readable program code for: selecting a setting to adjust the collection of drilling data to satisfy the quality threshold, wherein presenting the notification comprises presenting the setting (Applicant defines well bore quality as “hole tortuosity/hole microDLS/hole spiraling, and hole size variation” in paragraph [0035 of the publication; Turner: para [0170], “the assumed borehole size used in the model is then decreased and increased within a prescribed permissible range of variation--which range may take into account whether severe washout conditions were expected, in which case the diameter could be double the predicted size--until deviation drops below the threshold amount. If a value of borehole size results in the deviation dropping below the threshold amount, without causing the deviation in another vibration to exceed the threshold amount, then the model is revised to reflect the new borehole size value. If no value of borehole size within the permissible range of variation results in the deviation between the measured and predicted vibration dropping below the threshold amount, the software revises the borehole size used in the model to the value that reduced the deviation the most, but that did not cause the deviation in another vibration level to exceed the threshold amount.”; para [0088], “Software 20, which includes the WellDrill.TM. software and stick-slip software discussed above, as well as software for performing the methods described herein, discussed below, is preferably stored on a non-transitory computer readable medium, such as a CD, and installed into the processor 18 that executes the software so as to perform the methods and functions discussed below. The processor 18 is preferably connected to a display 19, such as a computer display, for providing information to the drill rig operator.”; para [0152], “[0152] In a preferred embodiment of the invention, the software 20 provides recommendations to the drill rig operator for eliminating the cause of lost drilling performance.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Turner (directed quality setting) and arrived at drilling simulations with quality setting. One of ordinary skill in the art would have been motivated to make such a combination in order for “monitoring and controlling the drilling operation, especially operation related to drill string vibration, so as to achieve optimum performance and life from the drill string” (Turner: para [0001]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0152005 (“Chapman”) in view of US 5,159,577 (“Twist”), in view of US 2014/0182934 (“Samuel”), further in view US 2002/0120401 (“Macdonald”).
Regarding claim 9, Chapman, Twist and Samuel does not explicitly disclose, but Macdonald does teach:
The method of claim 1, wherein detecting the condition comprises detecting a buckling of the drillstring, and presenting the notification comprises presenting a setting to address the bucking (Macdonald: para [0075], “a user interface 600 that is simple and intuitive for the end used. An example of such an interface is shown in FIGS. 6A and 6B. The display formats shown are exemplary, and any desired display format may be utilized for the purpose displaying dysfunctions and any other desired information. The downhole computed parameters of interest for which the severity level is to be displayed contain multiple levels using digital indicators 612. FIG. 6A shows such parameters as … buckling…”; para [0045], “Dysfunctions relating to the BHA, the current operating parameters and other downhole-computed operating parameters are provided to the drilling operator, preferably in the form of a display on a screen. The system may be programmed to automatically adjust one or more of the drilling parameters to the desired or computed parameters for continued operations. The system may also be programmed so that the operator can override the automatic adjustments and manually adjust the drilling parameters within predefined limits for such parameters”; para [0014], “Real-time monitoring of BHA and drill bit dynamic behavior is a critical factor in improving drilling efficiency. It allows the driller to avoid detrimental drillstring vibrations and maintain optimum drilling conditions through periodic adjustments to various surface control parameters (such as hook load, RPM, flow rate and mud properties)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Macdonald (directed to the buckling detection) and arrived at drilling simulations with buckling detection. One of ordinary skill in the art would have been motivated to make such a combination in order because “highly desirable to monitor critical parameters relating to the various components of the BHA and determine therefrom the desired operating (Macdonald: para [0007).

Regarding claim 20, Chapman, Twist and Samuel does not explicitly disclose, but Macdonald does teach:
The non-transitory computer readable medium of claim 14, wherein detecting the condition comprises detecting a buckling of the drillstring, and presenting the notification comprises presenting a setting to address the bucking (Macdonald: para [0075], “a user interface 600 that is simple and intuitive for the end used. An example of such an interface is shown in FIGS. 6A and 6B. The display formats shown are exemplary, and any desired display format may be utilized for the purpose displaying dysfunctions and any other desired information. The downhole computed parameters of interest for which the severity level is to be displayed contain multiple levels using digital indicators 612. FIG. 6A shows such parameters as … buckling…”; para [0045], “Dysfunctions relating to the BHA, the current operating parameters and other downhole-computed operating parameters are provided to the drilling operator, preferably in the form of a display on a screen. The system may be programmed to automatically adjust one or more of the drilling parameters to the desired or computed parameters for continued operations. The system may also be programmed so that the operator can override the automatic adjustments and manually adjust the drilling parameters within predefined limits for such parameters”; para [0014], “Real-time monitoring of BHA and drill bit dynamic behavior is a critical factor in improving drilling efficiency. It allows the driller to avoid detrimental drillstring vibrations and maintain optimum drilling conditions through periodic adjustments to various surface control parameters (such as hook load, RPM, flow rate and mud properties)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chapman, Twist and Samuel (directed to drilling simulations) with Macdonald (directed to the buckling detection) and arrived at drilling simulations with buckling detection. One of ordinary skill in the art would have been motivated to make such a combination in order because “highly desirable to monitor critical parameters relating to the various components of the BHA and determine therefrom the desired operating (Macdonald: para [0007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wassell, US Patent Application Publication No. 2015/0083492 related to using real-time modeling to monitor and predict drilling issues such as bit vibrations during drilling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/             Examiner, Art Unit 2129

/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129